Citation Nr: 0822419	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-28 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel






INTRODUCTION

The veteran had active duty from February 1968 to February 
1972 and from January 1991 to March 1991.  He died in 
December 1995.  The appellant is the veteran's widow

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran was not service-connected for any disability 
during his lifetime.

2.  The Certificate of Death lists the immediate cause of the 
veteran's death as gunshot wound to the head.

3.  The preponderance of the evidence is against a finding 
that the veteran had PTSD or any other psychiatric disorder 
related to service or his cause of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2003 and December 2006, 
the RO satisfied its duty to notify the appellant under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the appellant of: 
information and evidence necessary to substantiate her claim; 
information and evidence that VA would seek to provide; and 
information and evidence that she was expected to provide.  
The appellant was instructed to submit any evidence in her 
possession that pertained to her claim.  In July 2006, the RO 
also notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Certain additional VCAA notice requirements attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).

In this case the veteran was not service-connected for any 
disabilities.  The appellant contends that the veteran's 
death was a result of PTSD related to service.  The VCAA 
notice letters told the appellant that she needed medical 
evidence relating the cause of the veteran's death to 
service.  Therefore, it was responsive to her application for 
benefits.

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The duties to 
notify and assist have been met.

Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service 
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  A contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. 
§ 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

In this case, the veteran died in December 1995 and his 
Certificate of Death lists the immediate cause of death as 
gunshot wound to the head.  During his lifetime, the veteran 
was not service-connected for any disability.  The appellant 
essentially contends that the veteran's death by gunshot 
wound to the head was due to post-traumatic stress disorder 
(PTSD).  Because the veteran was not service-connected for 
PTSD, it is necessary to determine whether service connection 
should have been established for this disability.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997).

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others;" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV) at 427-28.  These 
criteria are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response).

Here, there is no competent medical evidence that the veteran 
had PTSD or any other psychiatric disorder related to 
service.  In fact, service treatment records were negative 
for PTSD or any other psychiatric disorder.  The examination 
reports at service discharge for both periods of active 
service showed normal psychiatric evaluations.  Post-service 
there is no medical evidence in the claims folder aside from 
an undated letter from the Officer of the Coroner stating 
that the veteran experienced stress and depression leading to 
his suicide.  While it is reasonable to believe that the 
veteran's suicide may have been due to stress and depression, 
this letter does not demonstrate that the veteran had PTSD or 
any other diagnosed psychiatric disorder related to service.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  A clear 
preponderance of the evidence is against a finding that the 
veteran had a diagnosis of PTSD in accordance with DSM-IV, or 
any other psychiatric illness for that matter.  Without a 
diagnosis of PTSD there is no basis to grant service 
connection.  See 38 C.F.R. § 3.304(f).   

Even if a diagnosis of PTSD was shown in the record, service 
connection would nevertheless be unwarranted.  The appellant 
has stated throughout the record that she was not aware of 
the veteran's specific in-service stressors.  Without 
evidence of an in-service stressor, service connection for 
PTSD must be denied.  See 38 C.F.R. § 3.304(f).

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant and the veteran's 
friends who submitted statements.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  Recently, in Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the United States Court 
of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the appellant and the 
veteran's friends are competent to attest to their 
observations of the veteran.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as lay people, they are not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of the veteran's death 
(i.e. that his cause of death was due to PTSD related to 
service) because they do not have the requisite medical 
expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



								[Continued on next 
page]

ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


